Citation Nr: 1455650	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  14-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for the calendar year 2013, i.e., the period from August 1, 2012, through July 31, 2013.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1980 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Medical Center (VAMC) in Memphis, Tennessee, dated in September 2013, which denied a clothing allowance for the year 2013, i.e., the year beginning August 1, 2012, and ending July 31, 2013.  In this regard, the Veteran's claims were received in June 2013.  As the applications were filed within a year of August 1, 2012, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2012, and concluding on July 31, 2013 (referred to as the "2013 calendar year").  See 38 C.F.R. § 3.810(c)(1) (2014) (the one year period for filing an application for clothing allowance includes the anniversary date (August 1) and terminates on July 31 of the following year; an application filed more than one year after the anniversary date for which entitlement is initially established will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided it is filed within one year of such date). 

In his notice of disagreement received in January 2014, the Veteran said he wore a long leg brace 3-4 times a week.  This statement was accompanied by VA medical records dated from October 2013 to January 2014, which show he was being fitted for a new left KAFO (long leg knee-ankle-foot orthosis).  This raises the issue of entitlement to a clothing allowance for the "calendar year" 2014, i.e., the period from August 1, 2013, through July 31, 2014.  The claim yet to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The law provides for payment of an annual clothing allowance to each veteran who, because of service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing of the veteran; or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.  

According to the most recent rating decision on file, dated in December 2012, the Veteran is in receipt of a 100 percent schedular rating for numerous service-connected disabilities, which include infectious eczematous dermatitis (previously shown as skin rash on left lower extremity) associated with mononeuritis of the left lower extremity; traumatic injury to the left leg and knee; degenerative joint disease of the right knee; instability of the right knee; flat feet; traumatic arthritis of the left foot; bilateral hammer toes; and leg length discrepancy.  

The Veteran claims entitlement to a clothing allowance due to bilateral knee braces, arch supports, and several topical medications.  Unfortunately, the Veteran has not described how any of these appliances or medications damage his clothing.  

Nevertheless, regarding the knee braces, service connection is in effect for bilateral knee disabilities, and the Veteran was previously in receipt of the clothing allowance benefit for damage to clothing caused by his knee braces for several years.  In October 2012 he was found eligible for clothing allowance for two awards, noted to be non-static, based on bilateral knee braces, for the calendar year 2012 (i.e., August 1, 2011, through July 31, 2012).  See 38 C.F.R. § 3.810(a)(3) (2014) (providing for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate).  

The claim was denied for the 2013 calendar year because the Chief of Prosthetic and Sensory Aids Service at the Memphis VAMC found that orthopedic appliances covered in fabric should not wear or tear clothing.  It appears that the Veteran may have more than one set of knee braces, however.  Double KAFO (knee-ankle-foot orthosis) were noted in August 2000, and he was issued other braces prior to that.  VA treatment records show that he was provided with bilateral Kool flex braces in July 2012.  The Veteran states that he alternates between braces, wearing the long leg braces in the winter and during periods of flare-ups.  He states these braces have exposed metal parts.  Neither the decision nor the statement of the case identified the specific type of brace being considered.  

With respect to the arch supports, the claim was denied on the basis that custom orthotics did not meet the criteria for the clothing allowance benefit.  However, the Veterans Health Administration (VHA) Handbook on the clothing allowance benefit specifically provides that the "clothing allowance may be authorized for veterans who wear braces, . . . rigid orthotics and/or ankle and/or foot orthosis (AFOs). . ."  VHA Handbook 1173.15.3.d (May 17, 2007).  Therefore, certain types of orthotics may lead to a grant of clothing allowance, assuming other criteria are also met, i.e., that it tends to wear out or tear the Veteran's clothing.  Consequently, the Veteran's orthotics should be examined to see if they qualify, and, if so, whether they tend to wear out or tear the Veteran's clothing.  

Finally, concerning the medications, VA treatment records show that the specific medications identified by the Veteran are all listed as current medications as of October 2012.  However, according to the statement of the case, these medications have not been found to cause staining of outer garments.  The Veteran has not offered any arguments in his favor, and the previous clothing allowance benefit was granted for knee braces, not medication.  Thus, the Veteran should be asked to describe why he believes that a clothing allowance should be granted for the effects of those medications upon his garments.  

If he provides a substantive response, development concerning some of the medications must be undertaken.  The evidence shows that camphor menthol lotion is prescribed for itching of chronic dermatitis/recurrent bacterial infections of the left leg.  In addition, the use of Diclofenac Gel for knee pain was approved by the Medication Use Committee, because other agents had failed.  These two are clearly for service-connected disabilities.  Topical Chlorhexidine, noted in August 2012 to be applied to "affected area each day as needed -- wash leg," also appears to apply to the service-connected skin condition.  

The two remaining medications are Clotrimazole, which was noted to be tried on the back for tinea in October 2010, and Miconazole, which may be prescribed for a fungal condition of the feet, although this is not explicitly noted in the evidence of record.  Therefore, it must be established whether these latter two medications are for treatment of service-connected disabilities.  In this regard, service connection is not currently in effect for a skin condition of the back or the feet, or for a fungal skin condition.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's claims file from the RO.  In this regard, the electronic files (VBMS and Virtual VA) do not contain any information added after December 2012.  

2.  The Veteran should be asked to submit statements, with photographs if desired, containing specific descriptions of:
* The wear and tear to his clothing caused by his use of knee braces;
* The wear and tear to his clothing caused by custom orthotics or arch supports;
* Irreparable damage to his outer garments caused by:
* Camphor Menthol lotion;
* Diclofenac Gel;
* Chlorhexidine;
* Clotrimazole; and
* Miconazole.

Alternatively, the Veteran may obtain statements from his medical providers detailing the wear and tear caused by the orthopedic appliances and/or irreparable damage caused by the medications.

3.  If the Veteran provides a substantive response concerning the medications Clotrimazole and Miconazole, a statement as to their purposes should be obtained from the treatment providers.

4.  Obtain all VA treatment records dated from August 2012 through July 2013, or are otherwise relevant to the claim for clothing allowance for the calendar year 2013, and associate such records with the clothing allowance file.  Such should include any information as to the type of knee braces and orthotics used by the Veteran during this period.

5.  Then, arrange for the claims file and VAMC clothing allowance folder to be reviewed by the Undersecretary of Health or his/her designee, who should certify whether, for the calendar year 2013 (i.e., August 1, 2012, through July 31, 2013), 
* The use of knee braces (specify the type of knee brace or braces worn) caused wear or tear to his clothing;
* The use of custom orthotics caused wear or tear to his clothing;
* Irreparable damage to his outer garments was caused by any or all of the following medications: 
* Camphor Menthol lotion;
* Diclofenac Gel;
* Chlorhexidine;
* Clotrimazole; and
* Miconazole.

A complete rationale for all conclusions reached should be included with the certification.  If the Undersecretary or designee certifies that any of the devices or medications do not qualify for clothing allowance, an explanation should be provided.  For example, the denial for orthotics was based on non-qualification; if so, the reasons they are not the "rigid orthotics and/or ankle and/or foot orthosis (AFOs)" noted in VHA Handbook 1173.15.3.d must be explained.

6.  After the completion of the above and any other development deemed necessary, to include an examination if indicated, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with an appropriate supplemental statement of the case (SSOC), and given an opportunity to respond before the VAMC clothing allowance folder and claims file are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 

United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


